Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows in view of expediting the allowance:
IN THE CLAIMS: 
(1)	Cancel claim 13.
(2)	Rewrite claim 1 as follows:
	1.  (Currently Amended) A vehicle including a road debris blocking system that provides a barrier to road debris at a surveying sensor, the vehicle comprising:
	a vehicle body;
	a processor;
	a road debris blocking device that moves between a stowed configuration and a deployed configuration relative to the vehicle body; and
	an actuator that moves the road debris blocking device between the stowed configuration and the deployed configuration; 
wherein the road debris blocking device comprises a frame and an anti-reflective panel that is carried by the frame;
	a wheel angle sensor that provides a signal to the processor indicative of a wheel angle; and
	a memory module communicatively coupled to the processor that stores logic that, when executed by the processor, causes the system to:
	receive the signal from the wheel angel sensor; and
instruct the actuator to move the road debris blocking device from the stowed configuration to the deployed configuration based on the signal.

Allowable Subject Matter
Claims 1, 2, 4-8 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 2, 4-8 and 10-12, as set forth in the previous Office action mailed on 9/3/2020, while the prior art (i.e. Tippy) discloses that its road debris blocking device (415, 450) comprises a frame (415), it does not disclose or make obvious the claimed apparatus comprising, in addition to the other recited features of the claim, the recited road debris blocking device comprises an anti-reflective panel that is carried by the frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445.  The examiner can normally be reached on 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN K PYO/Primary Examiner, Art Unit 2878